DETAILED ACTION
 	 	Claims 1-20 are presented for examination on the merits
Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 03/31/2021, 12/29/2021, 01/31/2022, 06/06/2022, 09/02/2022 have been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.
Drawings
The drawings filed on 03/24/2021 are accepted by the examiner.
Priority
 	The application is filed on 03/24/2021 and continuation of application 16/249,783 filed on 01/16/2019.
Double Patenting
1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.
For more information about eTerminal Disclaimers, refer to                           http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

2.	Claims 1-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of Patent No. US 10,992,458 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because both applications recite similar steps of creating a backup of data, creating metadata associated with the backup, hashing the backup to create a backup hash, obtaining a key from a blockchain, generating an aggregate hash of a combination that includes the key and the backup hash.



Examiner Notes

3.  	With regards to Claims 1-18, it is to be noted that claims 1-18 would be allowable if rewritten or amended to overcome the rejection(s) under double patenting, set forth in this office action.
Reasons for Allowance
4. 	The following is an examiner’s statement of reasons for allowance:
 	Independent claims 1 and 12 are allowed and the corresponding dependent claims depend upon one of the above-mentioned allowed claims and are therefore allowed by virtue of their dependencies.
  	In view of the foregoing, the scope of claimed subject matters renders the invention patentably distinct as none of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was effectively filed.
 	With regards to the cited prior art of record it is to be noted that although the references are from same or similar fields of endeavor however, the Applicant’s invention is directed towards creating a backup of data, creating metadata associated with the backup, hashing the backup to create a backup hash, obtaining a key from a blockchain, generating an aggregate hash of a combination that includes the key and the backup hash, and transmitting the aggregate hash to a blockchain network in which the subject matters of independent claims are allowable since certain key features of the claimed invention are not taught or fairly suggested by the prior art. Specifically, the limitations in claim 1 that recite: “ creating a backup of data; creating metadata associated with the backup; hashing the backup to create a backup hash; obtaining a key from a blockchain of a blockchain network, wherein the key is associated with a creation time of the backup; generating an aggregate hash of a combination comprising: the key; and, the backup hash, wherein information in the aggregate hash establishes that particular data did, or did not, exist in the backup as of a particular point in time; and transmitting, by way of a blockchain plugin to a backup server, the aggregate hash to a blockchain network “ in combination with the rest of the limitations recited in the independent claim 1.
 	Independent claim12 recite similar subject matters as to those in claim 1.
 	The claimed subject matters are novel and non-obvious in scope over the prior art of record as the prior-art references fail to teach each and every features of the independent claim(s) including the limitations set forth above.
 	In view of the foregoing, the scope of claimed subject matters renders the invention patentably distinct as none of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
  	Furthermore, the Examiner performed updated search which does not yield other specific references that reasonably, either alone or in combination, would result a proper rejection of all the claimed features presented in each of the independent claims 1 and 12 under 35 U.S.C 102 or 35 U.S.C.103 with proper motivation. 
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion

5. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kelly (US 20220021728 A1) discloses a system for providing a secure network includes a dApp that can act as a compiler that relies on independent authentication via another node, dApp, or wallet. The dApp, additionally or alternatively, is an independent resource ledger and/or serves only to render, secure, or transfer content, distributed via other external databases or ledgers, and accessed via a token exchange.
Puddu et al. (US 20200067697 A1) discloses a blockchain that provides mutable transactions where the blockchain has a sequence of blocks, each block having transaction information, having a transaction, in its data record. A mutability policy is includable in the transaction information, and specifies conditions for changing its transaction.
Lin et al. (US 20170046651 A1) discloses generating secured blockchain-based ledger data structures that track occurrences of events across fragmented and geographically dispersed lines-of-business of an enterprise. In one instance, an apparatus associated with a rules authority of the secured blockchain-based ledger may detect an occurrence of a triggering event, and may access and decrypt a set of rules hashed into the secured blockchain-based ledger using a confidentially-held master cryptographic key.
6.	In an effort to advance compact prosecution, with respect to any amendments to the claimed invention, the applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.  
Moreover with respect to advancing compact prosecution, if the applicant intends to make numerous amendments, the examiner respectfully requests that applicant submit a clean copy of the claims in addition to the marked up copy of the claims in order to expedite the examination process by allowing for accurate optical character recognition (OCR) of the claims.
The prior art made of record and not relied upon, if any, is considered pertinent to applicant’s disclosure and would be listed under PTO-Form 892.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHFUZUR RAHMAN whose telephone number is (571)270-7638.  The examiner can normally be reached on Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-85938593.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHFUZUR RAHMAN/Primary Examiner, Art Unit 2498